                ____,2019
                 ___,                                __________________




Let the Writ Issue.

DATED: August           2019




                      WRIT     OF   HABEAS           CORPUS

The United States of America to Warden of Monmouth County Correctional
Facility

WE COMMAND YOU that you have the body of

                       Darryl Petlock  Reg. No 90656-038
now confined at Monmouth County Correctional Facility, 1 Waterworks Rd,
Freehold, NJ 07728, brought before the United States District Court, before the
Honorable Cathy L. Waldor, United States Magistrate Judge, in the United
States District Court, Martin Luther King Jr. Courthouse Building, 50 Walnut
Street, Courtroom 4C, Newark, New Jersey 07102, on August 12, 2019 at
10:00 a.m. and before the Honorable Susan D. Wigenton, United States
District Judge, in the United States District Court, Martin Luther King Jr.
Courthouse Building, 50 Walnut Street, Courtroom 5C, Newark, New Jersey
07102, on August 12, 2019 at 11:00 a.m. so that the Detainee may appear
for an Initial Appearance, Violation Hearing and Sentencing.

Immediately upon completion of the proceedings, the Detainee will be returned
to said place of confinement in safe and secure conduct.


WITNESS the Honorable Susan D. Wigenton
United States District Judge
Newark, New Jersey.


DATED: August
                                              WILLIAM T. WALSH
                                              Clerk of the U.S. District Court
                                              for the District of New Je sey

                                              Per:




                                              Deputy Clerk

                                        -3-
                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES v. Darryl Petlock- 02-30014-1

                             PETITION FOR
                   WRIT      OF HABEAS CORPUS

(X) Ad Prosequendum ( ) Ad Testificandum

1. Darryl Petlock Reg. No 90656-038 (hereinafter the “Detainee”) is now
confined at Monmouth County Correctional Facility 1 Waterworks Rd,
Freehold, NJ 07728


2. The Detainee is charged in this District by:   ( ) Indictment ( ) Information

( ) Complaint with a violation of 21 U.S.C § 846.
Violation of supervised release

3. The Detainee will be required to appear at the United States District Court,
Martin Luther King Jr. Courthouse Bldg., 50 Walnut Street, Newark, New
Jersey 07102, before the Honorable Cathy L. Waldor, United States Magistrate
Judge on August 12, 2019 at 10:00 a.m. for an Initial Appearance and
Violation Hearing, and the Honorable Susan D. Wigenton, on August 12,
2019 at 11a.m. for Sentencing in the above-captioned case. A Writ of
Habeas Corpus should be issued for that purpose.

4. The Detainee will be returned to the custody of the detaining facility upon
termination of that day’s proceedings.



DATED: August 2, 2019



                                              s/Jason Gould
                                             Jason S. Gould, AUSA
                                            Assistant U.S. Attorney
                                            (973) 645-2776


                                      -2-
